Appeal from a judgment of the Supreme Court (Ferradino, J.), entered December 31, 2008 in Saratoga County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner was convicted in 2003 of assault in the second degree and sentenced as a second felony offender to a prison term of seven years followed by five years of postrelease supervision. Petitioner’s conviction and sentence were affirmed by this Court on appeal (People v Roman, 19 AD3d 739 [2005]). In September 2008, petitioner commenced this habeas corpus proceeding to challenge the date of his conditional release, alleging that there was an error in the computation of his jail time credit. Following respondent’s return, Supreme Court denied the petition without a hearing and petitioner now appeals.
During the pendency of this appeal, petitioner was released to parole supervision. Thus, because habeas corpus relief is no longer available, this appeal must be dismissed as moot (see People ex rel. Limmer v McKinney, 23 AD3d 806, 807 [2005]; People ex rel. Schoenwandt v Travis, 23 AD3d 806 [2005]). Furthermore, we do not find that the circumstances here come within the exception to the mootness doctrine (see People ex rel. Limmer v McKinney, 23 AD3d at 807).
Peters, J.E, Spain, Lahtinen, Stein and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.